  Case 3:19-cv-00160 Document 17 Filed on 08/05/19 in TXSD Page 1 of 3



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION


 Federal Trade Commission,                   Case No. 3:19-cv-00160

        Plaintiff,                           Judge George C. Hanks, Jr.

        v.                                   Magistrate Judge Andrew M. Edison

 iBackPack of Texas, LLC, and
 Douglas Monahan,

        Defendants.



     PLAINTIFF FTC’S APPLICATION FOR ENTRY OF DEFAULT

       Plaintiff, the Federal Trade Commission (“FTC”), respectfully requests that

the Clerk enter default against defendants iBackPack of Texas, LLC, and Douglas

Monahan pursuant to Rule 55(a) of the Federal Rules of Civil Procedure. Default

should be entered against these defendants because they have failed to respond to

the Complaint within the time period set forth in the Federal Rules of Civil

Procedure. The facts supporting this application are set forth in the accompanying

declaration of Patrick Roy, counsel for the Federal Trade Commission.


Respectfully submitted,

Dated: August 5, 2019                     /s/ Patrick Roy
                                          Patrick Roy, Attorney-in-Charge
                                          D.C. Bar # 1023521
                                          S.D. Texas (admitted pro hac vice)
                                          proy@ftc.gov

                                         1
Case 3:19-cv-00160 Document 17 Filed on 08/05/19 in TXSD Page 2 of 3




                                  Daniel O. Hanks
                                  D.C. Bar # 495823
                                  S.D. Texas (admitted pro hac vice)
                                  dhanks@ftc.gov

                                  Federal Trade Commission
                                  600 Pennsylvania Ave NW, CC-10232
                                  Washington, DC 20580
                                  202-326-3477 (Roy); -2472 (Hanks)
                                  Facsimile: 202-326-3768

                                  Attorneys for Plaintiff
                                  Federal Trade Commission




                                 2
 Case 3:19-cv-00160 Document 17 Filed on 08/05/19 in TXSD Page 3 of 3



                        CERTIFICATE OF SERVICE

      I, Patrick Roy, an attorney, hereby certify that on August 5, 2019, I caused

to be served true copies of the foregoing Motion for and Brief in Support of Entry

of Default on the Defendants through the CM/ECF System and by first-class mail.



                                                /s/ Patrick Roy
                                                Patrick Roy
                                                Federal Trade Commission
                                                600 Pennsylvania Avenue, N.W.
                                                Washington, D.C. 20580
                                                Phone: (202) 326-3477
                                                proy@ftc.gov

                                                Attorney for Plaintiff
                                                Federal Trade Commission




                                         3
